Order entered July 8, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00166-CV

               PAUL BRADLEY “BRAD” JOWELL, Appellant

                                        V.

                         BIOTE MEDICAL, LLC, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-18668

                                     ORDER

      Before the Court is appellant’s July 6, 2021 unopposed motion for an

extension of time to file his reply brief. We GRANT the motion and extend the

time to July 12, 2021.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE